                            Case 2:20-mj-00082 Document 1 Filed 01/22/20 Page 1 of 5
AO 91 (Rev. I 1/ 11 ) Crimin al Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the

                                                    Eastern District of Pennsylvania

                   United States of America                          )
                                   V.                                )
                                                                     )
                         Edward Burgess
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                             Defendant(s)


                                                  CRIMINAL COMPLAINT
           I , the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     June 16, 2019                in the county of             Philadelphia       in the

       Eastern            District of _ _P
                                         _e_n_n_s..<_
                                                   y_ lv_a_
                                                          n_ia_ _ , the defendant(s) violated:

              Code Section                                                     Offense Description
18 U.S.C Sections 922(g)                         Possession of a firearm by a convicted felon




           This criminal complaint is based on these facts:

See attached affidavit




           Ii Continued on the attached sheet.

                                                                                                 Complainant 's signature

                                                                                        Dennis Dusak, Task Force Officer
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:               01/22/2020


C ity and state:                    Philadelphia , Pennsylvania                 Lynne A. Sitarski, Magistrate Judge
                                                                            -------
                                                                                                  Printed name and title
            Case 2:20-mj-00082 Document 1 Filed 01/22/20 Page 2 of 5




                                        AFFIDAVIT

       I, Dennis Dusak, Task Force Officer (TFO), Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF), being duly sworn, state as follows :

       1.       I am a Philadelphia Police Detective (PPD) assigned as a TFO with the

United States Department of Justice, ATF since December of2019 and have been

employed with the PPD since June of 2003 after I graduated from the PPD Academy. I am

assigned to a specialized enforcement group known as the ATF Violent Crimes Task

Force, whose primary mission is to investigate individuals and groups engaged in the

commission of federal firearms and narcotics laws. Prior to my current assignment, I

worked with a specialized unit with East Detective Division investigating shootings and

armed robberies. I was promoted to the rank of Detective in August of 2008. As a PPD

Detective and TFO, I have conducted several investigations involving violations of state

and federal laws.

       2.       The statements in this affidavit are based on my investigation of this matter

and on information provided by other law enforcement officers. Because this affidavit is

being submitted for the limited purpose of securing an arrest warrant, I have not included

each and every fact known to me concerning this investigation. I have set forth only those

facts that I believe are necessary to establish probable cause to believe that Edward

Burgess violated Title 18 U.S.C. 922(g), which criminalizes possession of a fireann by a

convicted felon.

       3.       On the night of June 16, 2019, Pennsylvania State Police officers conducted

a liquor control enforcement operation in a business located at 5205 Woodland Avenue in




                                               1
            Case 2:20-mj-00082 Document 1 Filed 01/22/20 Page 3 of 5




Philadelphia. The business was operating as a bar and hookah lounge. Three undercover

Pennsylvania State Police officers entered the business and purchased drink tickets which

they used to obtain alcoholic beverages. They also purchased tobacco products. The

business was not licensed to sell either alcohol or tobacco.

       4.       At approximately 2:30 a.m. , undercover officers notified waiting law

enforcement officers to enter the premises because they had witnessed illegal alcohol sales.

When officers approached Burgess, he removed a .40 caliber black Glock 27 firearm, serial

number NFY349, and threw it to the ground. The gun was loaded with 8 live rounds. The

undercover Pennsylvania State Police officers were standing directly behind Burgess when

he threw the gun, and it struck one of them in the leg before falling to the ground.

       5.       Philadelphia Police Officers placed Burgess under a1Test, recovered the

firearm, and placed it on property receipt #3399876.

       6.       Based on my investigation, I know that Burgess is a convicted felon who is

legally prohibited from ca1Tying firearms.

                a. On January 6, 1995, the defendant was arrested in Philadelphia and

                   charged with multiple counts of robbery, aggravated assault, firearms

                   offenses, possessing an instrument of crime (PIC), simple assault, theft,

                   recklessly endangering another person, and conspiracy. After a trial, he

                   was found guilty ofrobbery, theft, carrying a fiream1 without a license,

                   PIC, simple assault, recklessly endangering another person, and

                   conspiracy. On May 31 , 1995, he was sentenced to 11.5- 23 months '

                   incarceration on each count of conviction. (CP-51-CR0 110681-1995).




                                              2
            Case 2:20-mj-00082 Document 1 Filed 01/22/20 Page 4 of 5




                b. On November 3, 1999, the defendant was arrested for possession of a

                   controlled substance with intent to deliver and possessing a controlled

                   substance. On January 22, 2002, following a trial in which the defendant

                   was found guilty of both charges, he was sentenced to 11.5- 23 months '

                   incarceration followed by 3 years of probation. On October 5, 2006, the

                   defendant's probation was revoked and he was sentenced to 3-6 years'

                   incarceration followed by 2 years of probation (CP-51-CR-0208371-

                   2000).

       7.       Based on this information, I believe that probable cause exists to charge

Burgess with illegally possessing a firearm in violation of 18 U.S.C. § 922(g).




                                              3
             Case 2:20-mj-00082 Document 1 Filed 01/22/20 Page 5 of 5




                                   LEGAL AUTHORITY

        8.       Title 18 U.S.C. § 922(g) prohibits any person from possessing, in or

affecting interstate commerce, any fireann or ammunition when that person has been

convicted, in any court, of a crime punishable by imprisonment for a term exceeding one

year and the person knew the status that made his possession of a fireann unlawful.




                                              Dennis Dusak, Task Force Officer
                                              Bureau of Alcohol, Tobacco & Firearms

SUBSCRIBED TO AND SWORN TO BEFORE ME
THIS 22 DAY OF JANUARY 2020.




 o arable Lynne A Sitarski
United States Magistrate Judge
Eastern District of Pennsylvania




                                               4
